Case 1:20-cv-02345-DKC Document 2 Filed 08/13/20 Page 1of3

KIMBERLY CLIFFORD * IN THE DISTRICT

2507 Harwood Road *
Parkville, Maryland 21234
and

EUGENE WAYNE CLIFFORD, Sr.

2507 Harwood Road
Parkville, Maryland 21234
*
Plaintiffs * COURT FOR
. . *
v. - a * BALTIMORE COUNTY
* .
WALMART INC. |
Serve on Resident Agent: *
The Corporation Trust, Inc.
2405 York Road *
Suite 201 ..
Lutherville Timonium, MD 21093 * CASE NO.:
Defendant

COMPLAINT

NOW COMES, Kimberly Clifford and Eugene Wayne Clifford, Sr., Plaintiffs, by David
J. Preller, Jr. and the Law Offices of Preller & Preller, their attorneys, bring this civil action
against WALMART INC., Defendant, and states as follows:

1. Defendant Walmart; Inc., (“Walmart”) is a corporation registered in the State of
Maryland to do business and is in good standing.
2. Located at 8118 Perry Hills Road in the Nottingham section of this County is a Walmar
retail store, (“the store”). |
3. Walmart operates its business within the store and has actual control of all elements
within the store. .

4. On August 06, 2019, Plaintiffs elected to go to the store for shopping purposes.

5. At that time and place, Plaintiffs were business invitees within the store.

 
10.

li.

12.

Case 1:20-cv-02345-DKC Document 2 Filed 08/13/20 Page 2 of 3

"The Plaintiffs arrived at the store at approximately 5:00 p.m., and upon entering the
store, as invitees, began to shop using a shopping cart to hold items being purchased, ds
the Plaintiffs walked the store aisles.
While Plaintiffs were walking together in a main aisle of the store between housewate
items and toys, Plaintiff Kimberly Clifford’s left foot suddenly stepped into somethifg
slippery and started sliding forward out of her control, immediately resulting in her lds

of balance, causing her legs to split apart, and causing her to land full force onto the

 

concrete/tiled type of floor with the full force and weight of her body. She discovered|at
that moment she was laying in a large puddle area of some type of clear, wet substan

As a result of the fall, Plaintiff Kimberly Clifford felt pain in her left leg area from Her
hip to her toes. While laying on the floor, initially she was able to yell out “oh my Gad,
help me, help me,” At that time, two nurses, who were also customers, came over to help.
“911” was called and the store manager also came over,
An ambulance arrived and placed Plaintiff Kimberly Clifford on a stretcher. Plaint ff
noticed her hand starting to swell and she was in a great deal of pain. Plaintiff was taken
by ambulance to Franklin Square Hospital and thereafter she went to PromptCafe,
another medica! care provider.

As a result of that fall, Plaintiff Kimberly Clifford suffered physical injury to her body.
As a result of such a fall and such injuries, Plaintiff Kimberly Clifford has been coals
to seek medical care, continued treatment for said injuries, costs of treatment afd
permanent injuries resulting from the injury.

Also as a result of Defendant's negligence, Plaintiff Kimberly Clifford has required
extensive medical care, as well as the care and services of doctors, nurses, physical
therapists, and other health care professionals, and to require various medicines and

medical devices; and to undergo rehabilitation.

 
Case 1:20-cv-02345-DKC Document 2 Filed 08/13/20 Page 3 of 3

13. Also, as a result of the Defendant’s negligence, Plaintiff Kimberly Clifford has suffered
temporary disability, reduced quality of life, and pain and suffering.

‘|

14. Plaintiff Eugene Wayne Clifford, Sr. is the husband of Plaintiff Kimberly Clifford. ©}

15. In addition to the losses suffored by Plaintiff Kimberly Clifford, the marital unit has -
suffered losses and damages as a result of defendant’s negligence.

16. Plaintiffs’ losses and damages $30,000.00.

17. Defendant has an obligation to provide a safe environment to its-business invitees.

ean

18. All the above-mentioned injuries, losses, and damages suffered by Plaintiffs were
caused by the negligence of the defendant, in not providing a safe environment for

Plaintiffs, without any contributing negligence on the part of the Plaintiffs.

COUNT:I | ;

(common law negligence, claim of Kimberly Clifford) | .
Incorporating all facts and allegations above, Plaintiff Kimberly Clifford avers-that
Defendant breached its duty of care to her, such a breach being the proximate cause
of the injuries, losses, and damages described above. Wherefore, Plaintiff
Kimberly Clifford requests that the court award compensatory damages against
Defendant.

COUNT II
(common law negligence, consortium claim)

Incorporating all facts and allegations above, such negligence caused losses and damage
* to the marital unit. Wherefore, Plaintiffs request that the.court enter a money judgment, hn

their favor, against Defendant, — i

oa !
I
David. Preller,

#7512010254

Preller & Preller

307 W. Pennsylvania Avenue
Towson, Maryland 21204 {
(410) 494-1494
(410) 494-1987 (fax)
Jr.office@prellerlaw.com '
Attorney for Plaintiff '

 

 
